Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Respond to Preliminary Amendment
This office action is in response to the preliminary amendment file on 5/13/21. 
Claim 42 have been cancelled.
Claims 40-41, 43-59 are pending in the application.

The Tile of the invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).




Claim 40, 43-44, 49-55, 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/942,299.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either anticipated by, or would have been obvious over, the reference claims as follows:
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Regarding claim 40, copending Application No. 16/942,299 claim 4 most of the limitations of the present application claim 40. copending Application No. 16/942,299 claim 4 does not provide “a plurality of pass transistors disposed in the first semiconductor layer”
	However, since copending Application No. 16/942,299 claim 4 provides the “a plurality of pass transistors in a memory cell region”. It would have been understood.

Regarding claim 43 of the present application, has the similar limitations as claim 4 of copending Application No. 16/942,299.
Regarding claim 44 of the present application, has the similar limitations as claim 5 of copending Application No. 16/942,299.

	Regarding claim 49, copending Application No. 16/942,299 claim 18 most of the limitations of the present application claim 49. copending Application No. 16/942,299 claim 18 does not provide “the common source line being connected to a bit line”
	However, since copending Application No. 16/942,299 claim 4 provides the “driving signal line is arrange in the same layer as a common source line”. It would have been understood.

	Regarding claim 50 The copending Application No. 16/942,299 claim 14 provides most of the limitations of the present application claim 50, except “a second semiconductor layer”
However, since copending Application No. 16/942,299 claim 14 provides “the peripheral circuit region” would have been understood.

Regarding claim 51 of the present application, has the similar limitations as claim 15 of copending Application No. 16/942,299.

Regarding claim 52 of the present application, has the similar limitations as claim 16 of copending Application No. 16/942,299.

Regarding claim 53 of the present application, has the similar limitations as claim 17 of copending Application No. 16/942,299.

	Regarding claim 54 The copending Application No. 16/942,299 claim 18 provides most of the limitations of the present application claim 54, except “a second semiconductor layer”
However, since copending Application No. 16/942,299 claim 18 provides “the peripheral circuit region” would have been understood..

Regarding claim 55 of the present application, has the similar limitations as claim 19 of copending Application No. 16/942,299.

	Regarding claim 58, copending Application No. 16/942,299 claim 20 most of the limitations of the present application claim 58. copending Application No. 16/942,299 claim 20 does not provide “a second semiconductor layer”
	However, since copending Application No. 16/942,299 claim 20 provides the “a peripheral circuit region”. It would have been understood.

	Regarding claim 59, copending Application No. 16/942,299 claim 20 most of the limitations of the present application claim 59. copending Application No. 16/942,299 claim 20 does not provide “a second semiconductor layer”
	However, since copending Application No. 16/942,299 claim 20 provides the “a peripheral circuit region”. It would have been understood.
Claims 41, 45, 46, 47, 48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 in view of claims 2, 6, 7, 8, 9 of copending Application No. 16/942,299.
This is a provisional obviousness-type double patenting rejection.

	Regarding claim 41, copending Application No. 16/942,299 provides claim 2 most of the limitations of the present application claim 41, but does not provide “wherein the first pass transistor is a vertical pass transistor, and wherein each of the plurality of pass transistors includes a vertical channel, wherein tops of the vertical channels are below the first wordline”.
	However, copending Application No. 16/942,299 claim 2, provides “wherein the first pass transistor is a vertical pass transistor, and wherein each of the plurality of pass transistors includes a vertical channel, wherein tops of the vertical channels are below the first wordline”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the first pass transistor is a vertical pass transistor, and wherein each of the plurality of pass transistors includes a vertical channel, wherein tops of the vertical channels are below the first wordline of copending Application No. 16/942,299 claim 41 for the purpose to reduce the size of the memory device.

	Regarding claim 45, copending Application No. 16/942,299 claim 6 provides most of the limitations of the present application claim 45, but does not provide 
	However, copending Application No. 16/942,299 claim 6, provides “wherein the first pass transistor is a vertical pass transistor, and wherein each of the plurality of pass transistors includes a vertical channel, wherein tops of the vertical channels are below the first wordline”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the plurality of pass transistors are formed in an area where the plurality of wordlines form a staircase shape of copending Application No. 16/942,299 claim 45 for the purpose to reduce the size of the memory device.

	Regarding claim 46, copending Application No. 16/942,299 claim 7 provides most of the limitations of the present application claim 46, but does not provide “a second semiconductor layer, wherein the first semiconductor layer is stacked on the second semiconductor layer in the second direction, the second semiconductor layer including a second transistor, the second transistor being electrically connected to the first pass transistor, and wherein the second transistor is included in a row decoder”.
	However, copending Application No. 16/942,299 claim 7, provides “wherein the memory cell region is stacked on the peripheral circuit region in the second direction, the peripheral circuit region further including a second transistor, the second 
transistor being electrically connected to the first pass transistor, and wherein the second transistor is included in a row decoder”.


	Regarding claim 47, copending Application No. 16/942,299 claim 8 provides most of the limitations of the present application claim 47, but does not provide “wherein the gate is arranged at the same level as a ground select line”.
	However, copending Application No. 16/942,299 claim 8, provides “wherein the gate is arranged at the same level as a ground select line”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the gate is arranged at the same level as a ground select line of copending Application No. 16/942,299 claim 47 for the purpose to reduce the size of the memory device.

	Regarding claim 48, copending Application No. 16/942,299 claim 9 provides most of the limitations of the present application claim 48, but does not provide “wherein the pass transistors are commonly connected to a gate line, and wherein the pass transistors are provided with the same block selection signal”.

It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide wherein the pass transistors are commonly connected to a gate line, and wherein the pass transistors are provided with the same block selection signal of copending Application No. 16/942,299 claim 48 for the purpose to reduce the size of the memory device.


Claims 56-57 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of copending Application No. 16/942,299 in view of Chang et al. (20160247570).

	Regarding claim 56, copending Application No. 16/942,299 claim 19 teach most present application claim 56, but not explicitly teach wherein the first wordline connected to the first driving signal line is provided with a read voltage and a second wordline connected to a second driving signal line is provided with a read pass voltage, and wherein the read voltage is about -1V to about 10V and the read pass voltage is about 4V to about 10V.
	Chang et al. teach a memory device comprising read voltage is about 0.6V to 1v and the read pass voltage is about 5-8v ([0080]).


	Regarding claim 57, copending Application No. 16/942,299 claim 19 teach most present application claim 57, but not explicitly teach wherein the first wordline connected to the first driving signal line is provided with an erase voltage, wherein the erase voltage is about -2V to about 3V.
	Chang et al. teach a memory device comprising erase voltage is about 0v [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang et al. to the copending Application No. 16/942,299 claim 19, such that the provision read voltage and the read pass voltage taught by Change et al. is incorporated into the claim 19 of copending Application No. 16/942,299 to provide reliable/efficient erase voltage during erase operation.

	
Response to Arguments
on 5/13/21 have been fully considered but they are not persuasive.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Diep et al. (10,446,244) disclose adjusting voltage on adjacent word line during verify of memory cell.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/David Lam/
Primary Examiner, Art Unit 2825			
								

June 2, 2021